Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 116 is objected to because of the following informalities:  Claim 116, line 5, “within the space” should be changed to “within a space”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 116 - 124 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lechmann et al. (US 2010/0286783 A1).

Regarding claim 116, Lechmann discloses an intervertebral cage, comprising: 
a) two longitudinal bar pairs, each pair comprising an upper bar and a lower bar, wherein the longitudinal bar pairs are spaced from each other on opposite sides of a midline vertical plane of the cage (paragraphs [0031 - 32] discloses a cage ref. 10 comprising two longitudinal bar pairs, each pair comprising an upper bar refs. 22 and a lower bar 32 and wherein the pairs are spaced apart from each other opposite a midline vertical plane such as arising from axis A1 as shown in Fig. 4B); 
b) at least one spacer moveable within the space between the longitudinal bar pairs to cause movement of at least a portion of the longitudinal bar pairs away from each other and from the midline vertical plane (paragraphs [0032-33] discloses a plurality of spacers ref. 50’ that are moveable between a contracted state Fig. 4A to an expanded state Fig. 4B, thus enabling the bar pairs away from one another upon activation); and 
c) at least one separator movable between the upper and lower bars of a bar pair to cause separation between at least a portion of the bars of that longitudinal bar pair (paragraph [0031] discloses a plurality of separators ref. 50 which are moveable between a contracted state Fig. 3A to an expanded state Fig. 3B to enable separation between the bars of a pair of bars).

Regarding claim 117, Lechmann discloses the cage of claim 116, wherein movement of the spacer within the space between the longitudinal bar pairs causes movement of the longitudinal bar pairs away from each other in a horizontal direction 

Regarding claim 118, Lechmann discloses the cage of claim 116, wherein movement of the separator between the upper and lower bars of the longitudinal bar pair causes vertical separation of the bars of that pair in a direction substantially parallel to the longitudinal plane of the cage (Figs. 3A- 3B show that movement of the separator ref. 50 between the upper and lower bars cause vertical separation of the bars in that pair).  

Regarding claim 119, Lechmann discloses the cage of claim 116, further comprising two spacers each moveable within the space between the longitudinal bar pairs to cause movement of at least a portion of the longitudinal bar pairs away from each other and from the midline vertical plane (Fig. 2 shows a top and bottom plurality of spacers).  

Regarding claim 120, Lechmann discloses the cage of claim 116, further comprising a plurality of separators, wherein each separator is moveable between the upper and lower bars of a longitudinal bar pair to cause separation between the bars of the longitudinal bar pair which it moves between (Fig. 2 shows a plurality of separators between each upper and lower bar pair to cause vertical separation).  



Regarding claim 122, Lechmann discloses the cage of claim 121, wherein one or more bar separator have different height dimensions (paragraph [0029] discloses a non-parallel orientation between the bars or a lordotic separation).  

Regarding claim 123, Lechmann discloses the cage of claim 122, wherein movement of a plurality of separators having different height dimensions between the longitudinal bar pairs results in asymmetric vertical expansion of the cage (paragraph [0029], Figs. 10A-B).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 116 - 126, 128 - 130 and 138 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 and 12 of U.S. Patent No. 10,687,876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Allowable Subject Matter
Claims 124 - 140 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TESSA M MATTHEWS/Examiner, Art Unit 3773